The respective attorneys for the parties to this appeal from an order of the Supreme Court, Queens County, dated December 17, 1974, which fixed definite days of visitation as to the parties’ two infant children, have entered into a written stipulation dated February 11, 1975, at a conference in this court on that day, in which it was agreed (1) that the appeal is withdrawn; (2) that the question *667of visitation be remitted to the Special Term (a) for appointment by the court of a psychiatrist, without recommendation by the parties, to examine the parties and their children with respect to that question, (b) for the taking of testimony on said question and (c) for the making of an appropriate new order; (3) that defendant shall pay all the costs of the psychiatric examinations; (4) that all said actions shall proceed with all speed; and (5) that in the interim the order appealed from shall remain in effect. Under the circumstances, the appeal is deemed withdrawn, without costs, and the case is remitted to Special Term for proceedings in accordance with the parties’ stipulation. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.